Exhibit 10.1

Separation AND Release Agreement

THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made by and between
Gemphire Therapeutics Inc., a Delaware corporation, whose address is 43334 Seven
Mile Road, Suite 1000, Northville, MI 48167 (the “Company”) and Mina Sooch whose
address is as reflected in the personnel records of the Company
(“Executive”).  Capitalized terms used but not defined in this Agreement will
have the meanings ascribed to them in the Employment Agreement between Executive
and the Company dated April 15, 2016 (the “Employment Agreement”).

BACKGROUND

Executive is effectuating, and the board of directors of the Company (the
“Board”) is accepting, a Termination for Good Reason (as defined in the
Employment Agreement) of Executive’s employment with the Company.  Accordingly,
and in exchange for the promises set forth in this Agreement, Executive will be
deemed to have, effective as of May 23, 2017 (the “Separation Date”), resigned
from all of her positions as (a) an officer and/or employee of the Company and
its subsidiaries and (b) a member of the Board, as well as all committees
thereof.

The Company and Executive (collectively, the “Parties” and each, without
distinction, a “Party”) desire to settle fully and finally all obligations to
Executive that the Company and its subsidiaries may have of any nature
whatsoever, as well as (subject to certain limited exceptions expressly set
forth in this Agreement) any asserted or unasserted claims that Executive may
have against the Company, its subsidiaries or any other Company Released Parties
(as defined below), all pursuant to and in accordance with the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of this Agreement and the mutual promises set
forth in this Agreement, the Parties agree as follows:

TERMS AND CONDITIONS

Article 1

EMPLOYMENT SEPARATION

1.1       Separation of Employment.  Executive acknowledges and confirms that,
effective as of the Separation Date, Executive is resigning from all of her
positions as (A) an officer and/or employee of the Company and its subsidiaries
and (B) a member of the Board, as well as all committees thereof.  The Company
shall pay Executive’s compensation for hours worked through the Separation Date,
subject to withholding and payable in accordance with the Company’s payroll
practices.  In addition, the Company will reimburse Executive for her documented
business expenses incurred through the Separation Date that are reviewed and
approved according to Company policy.  Executive will receive the foregoing
payments regardless of whether she signs this Agreement. 

 

 



1

--------------------------------------------------------------------------------

 

 

1.2       Separation Consideration.  As consideration for Executive’s agreements
and releases set forth herein, and provided that this Agreement has become
effective in accordance with Section 2.2, the Company will provide the following
as separation consideration:

A.     The Company will pay Executive a one-time, lump sum payment of $534,375,
less required deductions and withholdings.  This payment consists of Executive’s
$450,000 annual base salary amount as of the Separation Date plus a $84,375 pro
rata bonus for 2017 (the “Pro Rata Bonus”).  The lump sum severance payment will
be paid in accordance with the Company’s regular payroll practices on the 60th
day following the Separation Date (or upon Executive’s death, if earlier).

B.     Beginning on the Separation Date and continuing through the earlier of
the twelve (12) month anniversary of the Separation Date or the date that
Executive becomes eligible to receive health insurance coverage from another
employer group health plan due to Executive’s employment with another employer,
the Company shall pay Executive a monthly amount of $2,200 on its first regular
payroll date each month during such period, subject to all required
withholding.  This amount is equal to the monthly premium for Executive’s health
care coverage under the Company’s health care plan as of the Separation
Date.  Executive agrees to notify the Company within thirty (30) days after
substantially similar health and welfare benefits become available to her from a
subsequent employer.

C.     As of the day following the expiration of the revocation period
referenced in Section 2.2, Executive will be deemed to have vested in all stock
options under the Original Stock Option Award Documents that would otherwise
have vested had she remained employed through August 4, 2019.  Executive will
not further vest in any other stock options under the Original Stock Option
Award Documents except in the case of a Change in Control occurring before
August 4, 2019, in which case she will immediately vest in the remaining stock
options under the Original Stock Option Award Documents as of the date of such
Change in Control.  The vested options shall be immediately exercisable in
accordance with the applicable Original Stock Option Award Documents, subject to
the same conditions as if the Executive had remained employed through the end of
the Employment Period.  All such vested stock options shall remain exercisable
until August 4, 2026.  All of the Executive’s stock options that were vested and
exercisable as of the Separation Date shall remain exercisable until August 4,
2026.  Except as otherwise expressly provided herein, all stock options shall
continue to be subject to the Original Stock Option Award Documents. 

1.3       Clawback.  Executive acknowledges and agrees that, pursuant to the
requirements of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (“Section 954”), the Pro Rata bonus portion of the severance
payment, as well as certain other payments received by Executive prior to the
Separation Date to the extent covered by Section 954, may be subject to
“clawback” in the event the Company is required to prepare an accounting
restatement of its applicable financial statements due to the Company’s material
noncompliance with applicable financial reporting requirements.  Executive
agrees to promptly return to the Company the amount of any compensation paid to
Executive that is required to be forfeited in accordance with Section 954.





2

--------------------------------------------------------------------------------

 

 

 

1.4       Conflict with Other Agreements and Obligations.  In the event of any
conflict of the provisions between this Agreement and the Employment Agreement,
the provisions set forth in this Agreement shall control.  In the event of any
conflict between this Agreement and the provisions of that certain Employee
Proprietary Information and Invention Assignment Agreement dated as of November
1, 2014 between the Company and Executive (the “Invention Assignment
Agreement”), the terms and conditions of the Invention Assignment Agreement
shall control.   

1.5       Acknowledgement.  Except as provided in this Article 1, the Parties
acknowledge and agree that Executive is not, and shall not after the Separation
Date, be eligible for any additional payment by the Company of any bonus,
salary, vacation pay, retirement pension, severance pay, back pay, or other
remuneration or compensation of any kind in respect of employment by the
Company.  Executive hereby confirms to the Company that the Invention Assignment
Agreement contains a complete list of all inventions or improvements, if any, to
which Executive claims ownership and desires to remove from the operation of the
Invention Assignment Agreement.  Executive acknowledges and agrees that she does
not meet the standard for being listed as an inventor on any of the Company’s
patents and/or patent applications.  Executive agrees to return to the Company
all Company documents and materials, apparatus, equipment and other physical
property in Executive’s possession within two (2) days of the Separation Date
and in the manner directed by the Board or its designee.  The Parties further
acknowledge and agree that: (A) any right that Executive may have to claim a
defense and/or indemnity for liabilities to or claims asserted by third parties
in connection with her activities as an officer, director or employee of the
Company is unaffected by her separation and shall remain in effect in accordance
with its terms; (B) Executive remains bound by, and will strictly comply with,
her post-employment obligations set forth in Section 6 of the Employment
Agreement, provided that the Restricted Period referenced therein shall be
reduced from one year to nine (9) months following the Separation Date; and (C)
the Invention Assignment Agreement remains in full force and effect, and
Executive hereby reaffirms her obligations arising under the terms of the
Invention Assignment Agreement.

1.6       Cooperation and Assistance.  Following the Separation Date, Executive
agrees to furnish such information and assistance to the Company as may be
reasonably required by the Company in connection with any issues or matters of
which Executive had knowledge during her employment with the Company.  In
addition, Executive shall make herself reasonably available to assist the
Company in matters relating to the transition of her prior duties to other
Executives of the Company (including her successor, if any), as may be
reasonably requested by the Company.  The Company shall reimburse Executive for
the reasonable documented out-of-pocket expenses incurred by her in providing
such cooperation and assistance; provided that any such expense exceeding Five
Hundred Dollars ($500) shall require the advance consent of the Chairman of the
Board.  Any services rendered by Executive pursuant to this Section shall be
governed by the applicable terms and conditions of the Invention Assignment
Agreement.  Executive shall promptly deliver to Dr. Steven Gullans at
sgullans@excelvm.com all correspondence and any inquires that Executive receives
(including the contents of any telephone calls or emails received by Executive)
from any third party concerning any issue of material significance to the
Company.





3

--------------------------------------------------------------------------------

 

 

 

1.7       Standstill.  Executive agrees that, for a period of two (2) years from
the Separation Date, neither Executive nor any of Executive’s affiliates or
representatives acting on Executive’s behalf or on behalf of other persons
acting in concert with Executive will in any manner, directly or indirectly: (a)
effect or seek, offer or propose (whether publicly or otherwise) to effect, or
announce any intention to effect or cause or participate in or in any way
assist, facilitate or encourage any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or participate in, (i) any
acquisition of any securities (or beneficial ownership thereof), or rights or
options to acquire any securities (or beneficial ownership thereof), or any
assets, indebtedness or businesses of the Company or any of its subsidiaries or
affiliates, (ii) any tender or exchange offer, merger or other business
combination involving the Company, any of the subsidiaries or affiliates or
assets of the Company or the subsidiaries or affiliates constituting a
significant portion of the consolidated assets of the Company and its
subsidiaries or affiliates, (iii) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its subsidiaries or affiliates, or (iv) any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the Securities and
Exchange Commission (the “SEC”)) or consents to vote any voting securities of
the Company or any of its affiliates; (b) form, join or in any way participate
in a “group” (as defined under Securities Exchange Act of 1934, as amended) with
respect to the Company or otherwise act in concert with any person in respect of
any securities of the Company; (c) otherwise act, alone or in concert with
others, to seek representation on or to control or influence the management, the
Board or policies of the Company or to obtain representation on the Board; (d)
take any action which would or would reasonably be expected to force the Company
to make a public announcement regarding any of the types of matters set forth in
(a) above; or (e) enter into any discussions or arrangements with any third
party with respect to any of the foregoing.  Executive also agrees during such
period not to request (in any manner that would reasonably be likely to cause
the Company to disclose publicly) that the Company or any of its
representatives, directly or indirectly, amend or waive any provision of this
Section 1.7 (including this sentence).  Nothing in this Section 1.7 shall
restrict Executive from exercising vested stock options under terms and
conditions of the Original Stock Option Award Documents. 

1.8       Indemnification.  The Parties hereby reaffirm their respective
obligations under the Company’s standard form of indemnification agreement (a
copy of which is attached as Exhibit 10.1 to the Company’s Registration
Statement on Form S-1 (Registration No. 333-210815) filed with the SEC on April
18, 2016) previously entered into by the Company and Executive (the
“Indemnification Agreement”), as well as (a) the indemnification provisions of
the Company’s Third Amended and Restated Certificate of Incorporation and
Amended and Restated Bylaws as in effect on the Separation Date and (b) any
right to indemnification afforded under applicable state and federal law
(collectively, the “Indemnification Obligations”).  The Parties further
acknowledge and agree that the Indemnification Obligations include
indemnification for any regulatory claims that otherwise qualify for
indemnification.

1.9       Statement Regarding Resignation; SEC Matters.   Executive acknowledges
that Company is obligated to report her termination of employment with the
Company on a Form 8-K filed with the United States Securities and Exchange
Commission (the “8-K”), within four (4) business days after the Separation Date.
Executive agrees that the 8-K may contain a statement summarizing the terms and
conditions of this Agreement and the fact





4

--------------------------------------------------------------------------------

 

 

that Executive’s employment with the Company was terminated as of the Separation
Date (the “8-K Statement”).  Executive will cooperate with the Company in
providing information with respect to all reports required to be filed by the
Company with the SEC as they relate to required information with respect to
Executive.  Further, Executive will remain in compliance with the terms of the
Company’s insider trading policy with respect to purchases and sales of the
Company’s securities.  Executive acknowledges and agrees that the Company may be
required to file a copy of this Agreement with the SEC.

Article 2

RELEASES AND NON-DISPARAGEMENT

2.1       Executive Release of Claims.  In consideration for the separation
consideration set forth in this Agreement, Executive, on behalf of herself, her
heirs, executors, legal representatives, spouse and assigns (“Executive
Releasing Parties”), hereby fully and forever releases the Company and its
respective past and present officers, directors, employees, investors,
stockholders, administrators, subsidiaries, affiliates, predecessor and
successor corporations and assigns, attorneys and insurers (the “Company
Released Parties”) of and from any claim, duty, obligation or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that any of them may possess arising from any
omissions, acts or facts that have occurred through the date that Executive
signs this Agreement, including, without limitation, any and all claims:

A.     which arise out of, result from, or occurred in connection with
Executive’s employment by the Company or any of its affiliated entities, the
termination of that employment relationship, any events occurring in the course
of that employment, or any events occurring prior to the execution of this
Agreement;

B.     for wrongful discharge, discrimination, harassment and/or retaliation;
breach of contract, both express and implied; breach of a covenant of good faith
and fair dealing, both express and implied; negligent or intentional infliction
of emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage;
slander, libel or invasion of privacy; violation of public policy; fraud,
misrepresentation or conspiracy; and false imprisonment;

C.     (i) any and all claims for wrongful discharge of employment, and/or (ii)
violation of any federal, state or municipal statute relating to employment or
employment discrimination, including, without limitation, (A) Title VII of the
Civil Rights Act of 1964, as amended, (B) the Civil Rights Act of 1866, as
amended, (C) the Civil Rights Act of 1991, as amended, (D) the Executive
Retirement and Income Security Act of 1974, as amended, (E) the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”), including,
without limitation, by the Older Workers’ Benefit Protection Act, as amended
(“OWBPA”), (F) the OWBPA, (G) the Americans with Disabilities Act of 1990, as
amended, (H) any applicable state Persons with Disabilities Civil Rights Act, as
amended, and (I) any applicable state Whistleblowers Protection Act, as amended;





5

--------------------------------------------------------------------------------

 

 

 

D.     under common law or state statute including, but not limited to, those
alleging wrongful discharge, express of implied breach of contract, negligence,
invasion of privacy, intentional infliction of emotional distress, fraud,
defamation, or violations of the Michigan Elliott-Larsen Civil Rights Act,
Michigan Persons with Disabilities Civil Rights Act, Payment of Wages and Fringe
Benefits Act, Michigan Whistleblowers’ Protection Act, Bullard-Plawecki
Executive Right to Know Act, all as amended together with all of their
respective implementing regulations and/or any other federal, state, local or
foreign law (statutory, regulatory or otherwise) that may be legally waived and
released;  

E.     for back pay or other unpaid compensation;

F.     relating to equity of the Company; and/or

G.     for attorneys’ fees and costs.

To the fullest extent permitted by law, Executive will not take any action that
is contrary to the promises she has made in this Agreement.  Executive
represents that she has not filed any lawsuit, arbitration, or other claim
against any of the Company Released Parties.  Executive states that she knows of
no violation of state, federal, or municipal law or regulation by any of the
Company Released Parties, and knows of no ongoing or pending investigation,
charge, or complaint by any agency charged with enforcement of state, federal,
or municipal law or regulation.  Executive agrees she shall not receive any
monetary damages, recovery and/or relief of any type related to any released
claim(s), whether pursued by Executive or any governmental agency, other person
or group; provided that nothing in the Agreement prevents Executive from
participating in the whistleblower program maintained by the SEC and receiving a
whistleblower award thereunder. Notwithstanding the foregoing, the release
contemplated by this Section 2.1 shall not prevent Executive from commencing an
action or proceeding to enforce Executive’s rights arising under this Agreement
or a claim for the Indemnification Obligations. 

2.2       Acknowledgment of Waiver of Claims under ADEA.  Executive acknowledges
that she is waiving and releasing any rights she may have under the OWBPA, the
ADEA, and that this waiver and release is knowing and voluntary. Executive
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already
entitled.  Executive further acknowledges that she has been advised by this
writing that (a) she should consult with an attorney prior to executing this
Agreement; (b) she has at least twenty-one (21) days within which to consider
this Agreement and that if she signed this Agreement before expiration of that
twenty-one (21) calendar day period, she did so knowingly and voluntarily and
with the intent of waiving her right to utilize the full twenty-one (21)
calendar day consideration period; and (c) she has seven (7) days following her
execution of this Agreement to revoke the Agreement (the “Revocation Period”).
Communication of any such revocation by Executive to the Company shall be
provided in writing and mailed by certified or registered mail with return
receipt requested and shall be addressed to the Company at its principal
corporate offices to the attention of the Chairman of the Company’s Board.  This
Agreement shall not be effective until the Revocation Period has expired.





6

--------------------------------------------------------------------------------

 

 

 

2.3       No Admission of Liability.  Neither this Agreement nor any statement
contained herein shall be deemed to constitute an admission of liability on the
part of the parties herein released.  This Agreement’s execution and
implementation may not be used as evidence, and shall not be admissible in a
subsequent proceeding of any kind, except one alleging a breach of this
Agreement, the Invention Assignment Agreement or the Employment Agreement.

2.4       Non-Disparagement.

A.     For a period of three (3) years after the date of this Agreement, and to
the fullest extent permitted by law, each Party covenants and agrees that such
Party shall not make or cause to be made (in the case of the Company, by or at
the direction of any current or future officer and/or director) any statements,
observations, opinions or communication of information (whether in written or
oral form) that defame, slander or are likely in any way to harm the reputation
of the other Party or any of its subsidiaries, affiliates, directors, or
officers.  This Section shall not apply if a Party is compelled to testify in a
legal proceeding, including, without limitation, any legal proceeding between
the Parties.

B.     In the event that either Party is ordered by a court of competent
jurisdiction or is compelled by subpoena to disclose any information on the
other Party, such Party may disclose that information without liability under
Section 2.4.A.; provided,  however, that the disclosing Party gives the other
Party written notice of the information to be disclosed as far in advance of its
disclosure as is practicable.

C.     Each Party understands and agrees that the other Party could not be
reasonably or adequately compensated in damages in an action at law for breach
of the Party’s obligations under this Section 2.4.  Accordingly, each Party
specifically agrees that the other Party shall be entitled to temporary and
permanent injunctive relief, specific performance, and other equitable relief to
enforce the provisions of this Section 2.4.  This provision with respect to
injunctive relief shall not, however, diminish the right of the Party to claim
and recover damages or other remedies in addition to equitable relief.  Neither
Company’s 8-K filing, nor communication to any other person, of the 8-K
Statement shall constitute a violation of this Section 2.4.

2.5       Company Release of Claims.  In consideration for the obligations of
Executive set forth in this Agreement and her release of claims, the Company, on
behalf of itself and the Company’s Released Parties, hereby fully and forever
releases Executive and the Executive Releasing Parties of and from any claim,
duty, obligation or cause of action, whether presently known or unknown,
suspected or unsuspected, that any of them may possess arising from any
omissions, acts or facts that have occurred up until and including the
Separation Date.  The Company agrees that the release set forth in this Section
2.5 shall be and remain in effect in all respects as a complete general release
as to the matters released.  This release does not extend to any obligations
incurred or specified under this Agreement or any of Executive’s continuing
obligations arising under the Employment Agreement or the Invention Assignment
Agreement. The Company hereby irrevocably covenants to refrain from directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against Executive, based upon any
matter purported to be released hereby.





7

--------------------------------------------------------------------------------

 

 

Article 3

REPRESENTATIONS AND WARRANTIES

3.1       Representations and Warranties of Executive.  Executive warrants and
represents to the Company that she:

A.     has been advised to consult with legal counsel in entering into this
Agreement;

B.     has entirely read this Agreement;

C.     has voluntarily executed this Agreement without any duress or undue
influence and with the full intent of releasing all claims;

D.     has received no promise, inducement or agreement not herein expressed
with respect to this Agreement or the terms of this Agreement;

E.     is the only person (other than her heirs) who is or may be entitled to
receive or share in any damages or compensation on account of or arising out of
her relationship with, or providing services to, the Company or any of its
affiliated entities, the termination of that relationship or services, any
actions taken in the course of that relationship or services, and any events
related to that relationship or services or occurring prior to the execution of
this Agreement;

F.     understands and agrees that in the event any injury, loss, or damage has
been sustained by her which is not now known or suspected, or in the event that
the losses or damage now known or suspected have present consequences not known
or suspected, this Agreement shall nevertheless constitute a full and final
release as to the parties herein released, and that this Agreement shall apply
to all such unknown or unsuspected injuries, losses, damages or consequences;
and

G.     expressly acknowledges that her entry into this Agreement is in exchange
for consideration in addition to anything of value to which she is already
entitled.

3.2       Authority.  Executive represents and warrants that she has the
capacity to act on her own behalf and on behalf of all who might claim through
her to bind them to the terms and conditions of this Agreement.  Each Party
warrants and represents that she or it has not assigned any claim released under
this Agreement, and there are no liens or claims of lien or assignments in law
or equity or otherwise of or against any of the claims or causes of action
released herein.

3.3       No Other Representations.  Neither Party has relied upon any
representations or statements made by the other Party hereto that are not
specifically set forth in this Agreement.





8

--------------------------------------------------------------------------------

 

 

Article 4

MISCELLANEOUS

4.1       Severability.  Should any provision of this Agreement be declared or
be determined by any arbitrator or court of competent jurisdiction to be illegal
or invalid, the validity of the remaining parts, terms or provisions shall not
be affected thereby and said illegal or invalid part, term, or provision shall
be deemed not to be a part of this Agreement.

4.2       Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Executive concerning Executive’s
separation from the Company, and supersedes and replaces any and all prior
agreements and understandings concerning Executive’s relationship with the
Company and her compensation by the Company, including without limitation the
Employment Agreement, provided, however, that this Agreement does not supersede
or modify the Invention Assignment Agreement, the Indemnification  Agreement,
any continuing obligations of Executive under the Employment Agreement that do
not conflict with the terms and conditions of this Agreement, and all of the
agreements entered into by Executive with respect to the Original Stock Option
Award Documents, all of which shall continue in full force and effect except as
modified here.  This Agreement may only be amended by a writing signed by
Executive and the Company.

4.3       Assignment.  This Agreement may not be assigned by Executive without
the prior written consent of the other party.  The Company may assign this
Agreement without Executive’s consent in connection with a merger or sale of its
assets and/or to a corporation controlling, controlled by or under common
control with the Company.  This Agreement shall inure to the benefit of, and be
binding upon, each Party’s respective heirs, legal representatives, successors
and assigns.

4.4       Governing Law; Consent to Jurisdiction, Waiver of Jury Trial.  This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to its principles of conflicts of
laws.  Each of the Parties hereto irrevocably submits to the exclusive
jurisdiction of the state and federal courts of the State of Michigan for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated hereby.  Service of process
in connection with any such suit, action or proceeding may be served on each
party hereto anywhere in the world by the same methods as are specified for the
giving of notices under the Employment Agreement.  Each of the Parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each Party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.  In
addition, should it become necessary for the Company to seek to enforce any of
the covenants contained in this Agreement through any legal, administrative or
alternative dispute resolution proceeding, Executive shall





9

--------------------------------------------------------------------------------

 

 

reimburse the Company for its reasonable fees and expenses (legal costs,
attorneys’ fees and otherwise) related thereto.

4.5       Section 409A.  The provisions of this Agreement shall be interpreted
and applied in such a manner that all payments required to be made hereunder
either comply with Section 409A of the Code or are exempt from the requirements
of Section 409A of the Code.  Any reimbursement of expenses to which the
Executive is entitled under this Agreement shall, if subject to Section 409A of
the Code, be made within the time period and be subject to the other terms and
conditions prescribed in Section 3(h) of the Employment Agreement.  To the
extent that any amounts payable hereunder are determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, such amounts shall be subject to such additional rules and requirements as
specified by the Company from time to time in order to comply with Section 409A
of the Code.  Each separately identified payment hereunder is to be treated as a
“separate payment” for purposes of Section 409A of the Code.  Notwithstanding
the foregoing, neither the Company nor any other person guarantees that any
particular federal or state income, payroll, personal property or other tax
consequence will result under this Agreement, and neither the Company nor any
other person shall be liable for any federal or state tax consequence resulting
from this Agreement. 

4.6       Counterparts/ Facsimile Signature.  This Agreement may be executed in
one or more counterparts and by facsimile, each of which shall constitute an
original and all of which together shall constitute one and the same
instrument.  Signatures of the Parties transmitted by facsimile or via .pdf
format shall be deemed to be their original signatures for all purposes.

Signature Page Follows





10

--------------------------------------------------------------------------------

 

 

The Parties have executed this Separation and Release Agreement as of the date
set forth below.

 

 

 

 

Gemphire Therapeutics Inc.

 

 

 

 

 

By:

/s/ Steven Gullans 

 

/s/ Mina Sooch

Name:

Steven Gullans 

 

Mina Sooch

Title:

Interim President & CEO

 

Date:

5-30-17

 

 

11

--------------------------------------------------------------------------------